

100 S559 ES: To amend the Grand Ronde Reservation Act, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 559IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Grand Ronde Reservation Act, and for other purposes.1.Grand Ronde Reservation Act amendmentSection 1(d) of Public Law 100–425 (commonly known as the Grand Ronde Reservation Act) (102 Stat. 1594) is amended—(1)in paragraph (1), by striking lands within the State of Oregon and inserting the 84 acres known as the Thompson Strip;(2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following:(2)Gaming prohibitionAny real property obtained by the Tribes as part of a land claim settlement approved by the United States shall not be eligible, or used, for any class II gaming or class III gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) (as those terms are defined in section 4 of that Act (25 U.S.C. 2703))..2.Treaty rights of federally recognized TribesNothing in this Act, or an amendment made by this Act, shall be construed to enlarge, confirm, adjudicate, affect, or modify any treaty right of an Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).Passed the Senate May 26, 2021.Secretary